United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                 August 23, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                             No. 04-11386
                           Summary Calendar



PULILEKA MARTIN TATU,

                                     Petitioner-Appellant,

versus

JOE RASBEARY, Warden, Giles W. Dalby
Correctional Facility,

                                     Respondent-Appellee.

                         --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                         USDC No. 5:04-CV-227
                         --------------------

Before HIGGINBOTHAM, BENAVIDES, and OWEN, Circuit Judges.

PER CURIAM:*

     Pulileka Martin Tatu (Tatu), federal prisoner # 26165-177,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

habeas corpus application challenging the Bureau of Prisons’

(BOP) method of calculating good time credit under 18 U.S.C.

§ 3624(b).

     Tatu argues that 18 U.S.C. § 3624(b) unambiguously requires

that the BOP calculate a prisoner’s good time credit based on the

sentence imposed rather than on the time he has actually served.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 04-11386
                               -2-

Further, Tatu argues that the BOP’s method of calculating good

time credit is inconsistent with the plain meaning of 18 U.S.C.

§ 3624(b) and its legislative intent.

     In Sample v. Morrison, 406 F.3d 310, 312-13 (5th Cir. 2005),

this court rejected a similar challenge to the BOP’s method of

calculating good time credit.   This court determined that the

plain language of 18 U.S.C. § 3624(b) supports the BOP’s method

of calculating good time credit.   Id. at 313.    Alternatively, the

statute is ambiguous and the BOP’s interpretation is entitled to

deference pursuant to Chevron U.S.A., Inc. v. Natural Resources

Defense Council, Inc., 467 U.S. 837 (1984).      Id.

     Accordingly, the district court’s judgment is AFFIRMED.